


Exhibit 10.1

 

FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fifth
Amendment”), dated as of February 28, 2014, is entered into by and among SANCHEZ
ENERGY CORPORATION, a Delaware corporation (“Sanchez”), SEP HOLDINGS III, LLC, a
Delaware limited liability company (“SEP”), SN MARQUIS LLC, a Delaware limited
liability company (“SN Marquis”), and SN COTULLA ASSETS, LLC, a Texas limited
liability company (“SN Cotulla”; together with Sanchez, SEP and SN Marquis,
collectively, the “Borrowers” and each, a “Borrower”), each of the Lenders party
to the Credit Agreement on the Fifth Amendment Effective Date (each defined
below), and ROYAL BANK OF CANADA, as Administrative Agent for the Lenders (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.                                    The Borrowers, the Lenders and the
Administrative Agent previously entered into that certain Amended and Restated
Credit Agreement dated as of May 31, 2013, as amended by that certain First
Amendment to Amended and Restated Credit Agreement dated as of June 30, 2013, as
amended by that certain waiver letter and amendment dated July 30, 2013, as
amended by that certain Third Amendment to Amended and Restated Credit Agreement
dated as of September 11, 2013 and as amended by that certain Fourth Amendment
to Amended and Restated Credit Agreement dated as of November 18, 2013 (as
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”) and certain other Loan Documents (as defined in the Credit
Agreement) in connection therewith.

 

B.                                    The Borrowers have requested that the
Administrative Agent and the Lenders amend the Credit Agreement as set forth
herein, including to establish (i) the Elected Commitment for each Lender,
(ii) a Borrowing Base of $400,000,000, and (iii) an Aggregate Elected Commitment
Amount of $325,000,000, in each case to be effective as of the Fifth Amendment
Effective Date, and the Administrative Agent and the Lenders are willing to
amend the Credit Agreement on the terms and conditions contained in this Fifth
Amendment.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Fifth Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties hereto, the
Borrowers, the Lenders and the Administrative Agent agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

2.                                      Specific Amendments to Credit
Agreement.      The Credit Agreement is hereby amended as follows:

 

(i)                                     The Table of Contents to the Credit
Agreement is amended by changing the heading for Section 2.06 thereto to
“Changes in the Aggregate Maximum Credit Amounts; Optional Increase and
Reduction of Aggregate Elected Commitment Amount”.

 

(ii)                                  The Table of Contents to the Credit
Agreement is amended by adding a new Exhibit J thereto captioned “Form of
Elected Commitment Increase Certificate” and by adding a new Exhibit K thereto
captioned “Form of Additional Lender Certificate”.

 

(iii)                               The following defined terms are hereby added
to Section 1.02 of the Credit Agreement in the proper alphabetical order:

 

“‘Additional Lender’ has the meaning assigned to such term in
Section 2.06(c)(i).”

 

“‘Additional Lender Certificate’ has the meaning assigned to such term in
Section 2.06(c)(ii)(7).”

 

“‘Aggregate Elected Commitment  Amount’ at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated 
pursuant to Section 2.06(c). As of the Fifth Amendment Effective Date, the
Aggregate Elected Commitment Amount is $325,000,000.”

 

“‘Elected Commitment’ means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Elected  Commitment”, as the
same may be (a) increased, reduced or terminated from time to time in connection
with an optional increase, reduction or termination  of the Aggregate Elected
Commitment  Amounts pursuant to Section 2.06(c).”

 

“‘Elected Commitment Increase Certificate’ has the meaning assigned to such term
in Section 2.06(c)(ii)(6).”

 

“‘Elected Commitment Utilization Percentage’ means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Aggregate Elected Commitment Amount in effect on such day.”

 

“‘Fifth Amendment’ means that certain Fifth Amendment to Amended and Restated
Credit Agreement dated the Fifth Amendment Effective Date among the Borrowers,
the Lenders and the Administrative Agent.”

 

“‘Fifth Amendment Effective Date’ means February 28, 2014.”

 

2

--------------------------------------------------------------------------------


 

“‘Increasing Lender’ has the meaning assigned to such term in
Section 2.06(c)(i).”

 

“‘Sanchez/Century JV Entity’ means the JV Entity formed in connection with the
Sanchez/Century Midstream JV Transaction initially owned, directly or
indirectly, 50% by Sanchez and 50% by Century Midstream, LLC.”

 

“‘Sanchez/Century JV Entity Cash Dividends” means cash dividends and other cash
distributions received by Sanchez or any Restricted Subsidiary from the
Sanchez/Century JV Entity, whether directly from the Sanchez/Century JV Entity
or indirectly though cash dividends and other cash distributions received from
SN Midstream.

 

“‘Sanchez/Century Midstream Assets’ means those natural gas and oil gathering,
oil pipeline and other related facilities in Colorado, Lavaca, Gonzales and
Fayette Counties, Texas used to deliver Hydrocarbons produced by one or more
Loan Parties, which Sanchez/Century Midstream Assets will be contributed to SN
Midstream in connection with the Sanchez/Century Midstream JV Transaction.”

 

“‘Sanchez/Century Midstream JV Transaction’ collectively means (i) the
contribution of the Sanchez/Century Midstream Assets by one or more Loan Parties
to SN Midstream, and either (A) the contribution of the Sanchez/Century
Midstream Assets by SN Midstream to the Sanchez/Century JV Entity in exchange
for 50% of the Equity Interests in the Sanchez/Century JV Entity or (B) the
contribution by Sanchez of 100% of the SN Midstream’s Equity Interests owned by
it to the Sanchez/Century JV Entity in exchange for 50% of the Equity Interests
in the Sanchez/Century JV Entity, and (ii) subsequent cash Investments by
Sanchez in the Sanchez/Century JV Entity in an amount not to exceed the sum of
(A) $50,000,000 plus (B) the aggregate amount of JV Entity Midstream Cash
Dividends from and after the Fifth Amendment Effective Date.”

 

(iv)                              The defined term “Agreement” in Section 1.02
of the Credit Agreement is hereby deleted and the following is substituted
therefor:

 

“‘Agreement’ means this Credit Agreement, as amended by the First Amendment,
Second Amendment, Third Amendment, Fourth Amendment and Fifth Amendment, and as
the same may from time to time be amended, modified, supplemented or restated.”

 

(v)                                 The defined term “Aggregate Maximum Credit
Amount” in Section 1.02 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

 

“Aggregate Maximum Credit Amount” or “Aggregate Maximum Credit Amounts” at any
time shall equal the sum of the Maximum Credit Amounts, as the same may be
increased, reduced or terminated pursuant to Section 2.06.  As of the Fifth
Amendment Effective Date, the Aggregate Maximum Credit Amount is $500,000,000.

 

3

--------------------------------------------------------------------------------


 

 

(vi)                              The defined term “Applicable Margin” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

“Applicable Margin” means, for any day with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Letter of Credit Fee Rate, as the case
may be, the rate per annum set forth in the Borrowing Base Utilization Grid
below based upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<25%

 

>25% and <50%

 

>50% and <75%

 

>75% and <90%

 

>90%

 

ABR Loans

 

0.50%

 

0.75%

 

1.00%

 

1.25%

 

1.50%

 

Eurodollar Loans

 

1.50%

 

1.75%

 

2.00%

 

2.25%

 

2.50%

 

Letter of Credit Fee Rate

 

1.50%

 

1.75%

 

2.00%

 

2.25%

 

2.50%

 

 

For any day prior to the Fifth Amendment Effective Date, “Applicable Margin”
means, with respect to the Commitment Fee Rate, the rate per annum set forth in
the Borrowing Base Utilization Grid below based upon the Borrowing Base
Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

 

<25%

 

>25% and <50%

 

>50% and <75%

 

>75% and <90%

 

>90%

 

Commitment Fee Rate

 

0.375%

 

0.375%

 

0.50%

 

0.50%

 

0.50%

 

 

For any day on or after the Fifth Amendment Effective Date, “Applicable Margin”
means, with respect to Commitment Fee Rate, the rate per annum set forth in the
Elected Commitment Utilization Grid below based upon the Elected Commitment
Utilization Percentage then in effect:

 

Elected Commitment Utilization Grid

 

Elected Commitment Utilization Percentage

 

<25%

 

>25% and <50%

 

>50% and <75%

 

>75% and <90%

 

>90

 

Commitment Fee Rate

 

0.375%

 

0.375%

 

0.50%

 

0.50%

 

0.50%

 

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrowers fail to

 

4

--------------------------------------------------------------------------------


 

deliver a Reserve Report pursuant to Section 8.12(a), then the “Applicable
Margin” means the rate per annum set forth on the then applicable grid above
when it is at its highest level; provided further that the Applicable Margin
shall be the Applicable Margin determined without regard to the preceding
proviso upon the Borrowers’ delivery of such Reserve Report.

 

(vii)                           The defined term “Applicable Percentage” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Elected Commitment Amount represented by such Lender’s Elected
Commitment as such percentage is set forth on Annex I or in an Assignment and
Assumption Agreement, as the case may be, as such percentage may be modified
from time to time pursuant to Section 2.06(c)(v).

 

(viii)                        The defined term “Commitment” in Section 1.02 of
the Credit Agreement is hereby deleted and the following is substituted
therefor:

 

“‘Commitment’ means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b), and
“total Commitments” means the aggregate amount of the Commitments of all the
Lenders.  The amount representing each Lender’s Commitment shall at any time be
the least of (i) such Lender’s Maximum Credit Amount, (ii) such Lender’s
Applicable Percentage of the then effective Borrowing Base and (iii) such
Lender’s Elected Commitment.  The total Commitments on the Fifth Amendment
Effective Date is $325,000,000.”

 

(ix)                              The defined term “Consolidated EBITDA” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

“‘Consolidated EBITDA’ for any period means, without duplication, the
Consolidated Net Income for such period, plus the following, without duplication
and to the extent deducted (and not added back) in calculating such Consolidated
Net Income:

 

(a)                                 Consolidated Net Interest Expense;

 

(b)                                 Consolidated Income Tax Expense;

 

(c)                                  consolidated depletion, depreciation and
amortization expense of the Borrowers and their Restricted Subsidiaries;

 

(d)                                 other non-cash charges to the extent not
included in the foregoing clauses (a)-(c);

 

5

--------------------------------------------------------------------------------


 

(e)                                  fees and expenses expensed and paid in cash
in connection with the offering of Sanchez’ Equity Interests and the Original
Credit Agreement, the Second Lien Loan, the Bridge Loan, the Senior Unsecured
Notes and this Agreement;

 

(f)                                   Sanchez/Century JV Entity Cash Dividends;

 

and minus all non-cash income to the extent included in determining Consolidated
Net Income.”

 

(x)                                 The defined term “Lenders” in Section 1.02
of the Credit Agreement is hereby deleted and the following is substituted
therefor:

 

“‘Lenders’ means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption,  and any Person that shall have become a party hereto as an
Additional Lender pursuant to Section 2.06(c).”

 

(xi)                              The defined term “Required Lenders” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Aggregate
Elected Commitment Amount; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding more than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided, however, for purposes of
Section 2.07(c)(iii) and a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, “Required Lenders” shall mean at any
time while no Loans or LC Exposure is outstanding, Lenders having at least
sixty-six and two thirds percent (66 2/3%) of the Aggregate Elected Commitment
Amount and at any time while any Loans or LC Exposure is outstanding, Lenders
holding at least sixty-six and two thirds percent (66 2/3%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).

 

(xii)                           The defined term “Maximum  Credit Amount” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

 

“‘Maximum Credit Amount’ means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amount,” as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) modified from time to time pursuant to Section 2.06(c) or
(c) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).”

 

6

--------------------------------------------------------------------------------


 

(xiii)                        Section 2.02(d) of the Credit Agreement is hereby
amended by deleting the second sentence thereof and substituting the following
therefor:

 

“In such event, the Borrowers shall prepare, execute and deliver to such Lender
a promissory note payable to the order of such Lender in substantially the form
of Exhibit A, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement (subject to clauses (ii) and
(iii) of this definition), (ii) any Lender that becomes a party hereto or that
has its Maximum Credit Amount increased pursuant to an Assignment and
Assumption, as of the effective date of the Assignment and Assumption, or
(iii) any Lender that becomes a party hereto or that has its Maximum Credit
Amount increased in connection with an increase in the Aggregate Elected
Commitment Amount pursuant to Section 2.06(c), as of the effective date of such
increase, payable to the order of such Lender in a principal amount equal to its
Maximum Credit Amount as in effect on such date, and otherwise duly completed.”

 

(xiv)                       Section 2.03 of the Credit Agreement is hereby
amended by deleting clause (v) thereof and substituting the following therefor:

 

“(v) the amount equal to the least of (x) the Aggregate Maximum Credit Amounts,
(y) the then effective Borrowing Base and (z) the Aggregate Elected Commitment
Amount, the current total Credit Exposures (without regard to the requested
Borrowing) and the pro forma total Credit Exposures (giving effect to the
requested Borrowing); and”

 

(xv)                          Section 2.03 of the Credit Agreement is hereby
amended by deleting the penultimate sentence thereof and substituting the
following therefor:

 

“Each Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause the total Credit Exposures to exceed the
least of (x) the Aggregate Maximum Credit Amounts, (y) the then effective
Borrowing Base and (z) the Aggregate Elected Commitment Amount.”

 

(xvi)                       Section 2.06 of the Credit Agreement is hereby
amended by deleting the heading thereof and substituting the following therefor:

 

“Section 2.06                       Changes in the Aggregate Maximum Credit
Amounts; Optional Increase and Reduction of Aggregate Elected Commitment
Amount”.

 

(xvii)                    The second sentence of Section 2.06(a) of the Credit
Agreement is hereby amended in its entirety to read as follows:

 

“If at any time the Aggregate Maximum Credit Amounts, the Borrowing Base or the
Aggregate Elected Commitment Amount is terminated or reduced to zero, then, at
the option of the Administrative Agent, the Commitments shall terminate on the
effective date of such termination or reduction.”

 

7

--------------------------------------------------------------------------------


 

(xviii)                 Section 2.06(b)(i) of the Credit Agreement is hereby
amended in its entirety to read as follows:

 

“(i)                               The Borrowers may at any time terminate, or
from time to time reduce, the Aggregate Maximum Credit Amounts; provided that
(1) each reduction of the Aggregate Maximum Credit Amounts shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 (or, if
less than $1,000,000 or $5,000,000, the entire Aggregate Maximum Credit Amount),
(2) the Borrowers shall not terminate or reduce the Aggregate Maximum Credit
Amounts if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 3.04(c), the total Credit Exposures would exceed the
total Commitments, and (3) upon any reduction of the Aggregate  Maximum Credit
Amounts that results in the Aggregate  Maximum Credit Amounts being less than
the Aggregate  Elected Commitment  Amounts, the Aggregate Elected Commitment
Amount shall be automatically  reduced (such reduction to be allocated to the
Elected Commitments of the Lenders ratably in accordance with such Elected
Commitments) so that they equal the Aggregate Maximum Credit Amounts as so
reduced.”

 

(xix)                       Section 2.06 of the Credit Agreement is hereby
amended to add subsection (c) thereto to read in its entirety as follows:

 

“(c)                            Optional Increase and Reduction of Aggregate
Elected Commitment Amount.

 

(i)                                     Subject to the conditions set forth in
Section 2.06(c)(ii),  the Borrowers may increase the Aggregate Elected
Commitment Amount then in effect by increasing the Elected Commitment of a
Lender (an “Increasing Lender” or by causing a Person that is acceptable  to the
Administrative  Agent that at such time is not a Lender to become a Lender (an
“Additional Lender”). Notwithstanding anything to the contrary contained  in
this Agreement,  in no case shall an Additional  Lender be a Borrower or an
Affiliate of a Borrower.

 

(ii)                                  Any increase in the Aggregate Elected
Commitment Amount shall be subject to the following additional conditions:

 

(1)                                 such increase shall not be less than
$25,000,000  unless the Administrative  Agent otherwise consents, and no such
increase shall be permitted if after giving effect thereto the Aggregate Elected
Commitment Amount exceed the Borrowing Base then in effect;

 

(2)                                 following any Scheduled Redetermination
Date, the Borrowers may not increase the Aggregate Elected Commitment Amount
more than once before the next Scheduled  Redetermination  Date;

 

(3)                                 no Default shall have occurred and be
continuing  on the effective date of such increase;

 

8

--------------------------------------------------------------------------------


 

(4)                                 on the effective date of such increase, no
Eurodollar Borrowings shall be outstanding or if any Eurodollar Borrowings are
outstanding, then the effective date of such increase shall be the last day of
the Interest Period in respect of such Eurodollar Borrowings unless the
Borrowers pay compensation  required by Section 5.02;

 

(5)                                 no Lender’s Elected Commitment  may be
increased without the consent of such Lender;

 

(6)                                 if the Borrowers elect to increase the
Aggregate Elected Commitment  Amounts by increasing the Elected Commitment of a
Lender, the Borrowers and such Lender shall execute and deliver to the
Administrative Agent a certificate substantially  in the form of Exhibit J (an
“Elected  Commitment  Increase Certificate”); and

 

(7)                                 if the Borrowers elect to increase the
Aggregate Elected Commitment  Amounts by causing an Additional Lender to become
a party to this Agreement, then the Borrowers and such Additional Lender shall
execute and deliver to the Administrative  Agent a certificate  substantially 
in the form of Exhibit K (an “Additional Lender Certificate”), together with an
Administrative  Questionnaire and a processing and recordation fee of $3,500,
and the Borrowers shall (1) if requested by the Additional Lender, deliver a
Note payable to the order of such Additional Lender in a principal amount equal
to its Maximum Credit Amount, and otherwise duly completed and (2) pay any
applicable fees as may have been agreed to between the Borrower, the Additional
Lender and/or the Administrative  Agent.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to Section 2.06(c)(iv), from and after the effective date specified in
the Elected Commitment  Increase Certificate or the Additional Lender
Certificate (or if any Eurodollar Borrowings  are outstanding, then the last day
of the Interest Period in respect of such Eurodollar Borrowings, unless the
Borrowers have paid compensation required by Section 5.02): (A) the amount of
the Aggregate Elected Commitment Amount shall be increased as set forth therein,
and (B) in the case of an Additional Lender Certificate, any Additional Lender
party thereto shall be a party to this Agreement and have the rights and
obligations of a Lender under this Agreement and the other Loan Documents.  In
addition, the Increasing Lender or the Additional Lender, as applicable, shall
purchase a pro rata portion of the outstanding Loans (and participation
interests in Letters of Credit) of each of the other Lenders (and such Lenders
hereby agree to sell and to take all such further action to effectuate such
sale) such that each Lender (including any Increasing Lender and any Additional
Lender, as applicable) shall hold its Applicable Percentage of the outstanding
Loans (and participation interests) after giving effect to the increase in the
Aggregate Elected Commitment Amount.

 

9

--------------------------------------------------------------------------------


 

(iv)                              Upon its receipt of a duly completed Elected
Commitment Increase Certificate or an Additional Lender Certificate, executed by
the Borrower and the Lender or by the Borrower and the Additional Lender party
thereto, as applicable, the processing and recording fee referred to in
Section 2.06(c)(ii) and the Administrative Questionnaire referred to in
Section 2.06(c)(ii), if applicable, the Administrative Agent shall accept such
Elected Commitment Increase Certificate or Additional Lender Certificate and
record the information contained therein in the Register required to be
maintained by the Administrative Agent pursuant to Section 12.04(b)(iv).  No
increase in the Aggregate Elected Commitment Amount shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 2.06(c)(iv).

 

(v)                                 Upon any increase in the Aggregate Elected
Commitment Amount pursuant to this Section 2.06(c), (A) each Lender’s Applicable
Percentage shall be automatically deemed amended to the extent necessary so that
each such Lender’s Applicable Percentage equals the percentage of the Aggregate
Elected Commitment Amount represented by such Lender’s Elected Commitment, in
each case after giving effect to such increase, (B) Annex I shall be amended to
reflect any changes in the Applicable Percentages of the Lenders other than any
Increasing Lenders or Additional Lenders pursuant to the foregoing clause (A),
and (C) Annex I to this Agreement shall be deemed amended to reflect the
Applicable Percentage, Maximum Credit Amount and Elected Commitment of any
Increasing Lender and any Additional Lender.

 

(vi)                              The Borrowers may from time to time reduce the
Aggregate Elected Commitment Amount; provided that (A) each reduction of the
Aggregate Elected Commitment Amount shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (B) the Borrowers shall
not reduce the Aggregate Elected Commitment Amount if, after giving effect to
any concurrent  prepayment of the Loans in accordance with Section 3.04(c), the
total Revolving Credit Exposures would exceed the Aggregate Elected Commitment
Amount.

 

(vii)                           The Borrowers shall notify the Administrative
Agent of any election to terminate or reduce the Aggregate Elected Commitment
Amount under Section 2.06(c)(vi) at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof.  Promptly following receipt of any such notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrowers pursuant to this Section 2.06(c)(vii) shall be
irrevocable.  Any termination  or reduction of the Aggregate Elected Commitment
Amount shall be permanent and may not be reinstated, except pursuant to
Section 2.06(c)(i).  Each reduction of the Aggregate Elected Commitment Amount
shall be made ratably among the Lenders in accordance with each Lender’s
Applicable Percentage.

 

10

--------------------------------------------------------------------------------

 

(viii)        Upon any redetermination or other adjustment in the Borrowing Base
pursuant to this Agreement that would otherwise result in the Borrowing Base
becoming less than the Aggregate Elected Commitment Amount, the Aggregate
Elected Commitment Amount shall be automatically reduced (such reduction to be
allocated to the Elected Commitments of the Lenders ratably in accordance with
such Elected Commitments) so that they equal such redetermined Borrowing Base
(and Annex I shall be deemed amended to reflect such amendments to each Lender’s
Elected Commitment and the Aggregate Elected Commitment Amount).”

 

(xx)         The last sentence of Section 2.08(b) of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

“A Letter of Credit shall be issued, amended, renewed or extended only if (and
with respect to each notice provided by the Borrowers above and any issuance,
amendment, renewal or extension of each Letter of Credit, the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (1) the LC Exposure shall not exceed the LC
Commitment and (2) the total Credit Exposures shall not exceed the total
Commitments (i.e. the least of (x) the Aggregate Maximum Credit Amounts, (y) the
then effective Borrowing Base and (z) the Aggregate Elected Commitment Amount).”

 

(xxi)        Section 3.04(c)(ii) of the Credit Agreement is hereby amended in
its entirety to read as follows:

 

“(ii)         If, after giving effect to any termination or reduction of the
Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), or any reduction
of the Aggregate Elected Commitment  Amounts pursuant to Section 2.06(c), the
total Credit Exposures exceeds the total Commitments, then the Borrowers shall
(A) prepay the Borrowings on the date of such termination or reduction in an
aggregate principal amount equal to such excess, and (B) if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).

 

(xxii)       The first sentence of Section 3.05 of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

“The Borrowers agree to pay to the Administrative Agent for the account of each
Lender, ratably in accordance with its Applicable Percentage, a commitment fee,
which shall accrue at the applicable Commitment Fee Rate on the average daily
amount of the excess of such Lender’s Commitment over such Lender’s Credit
Exposure during the period from and including the date of this Agreement to but
excluding the Termination Date.”

 

11

--------------------------------------------------------------------------------


 

(xxiii)      Section 5.06(b) of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

(b)           the Elected Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 12.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

 

(xxiv)     Section 5.06(c)(i) of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

“(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures does not exceed least of (1) the sum of all non-Defaulting
Lenders’ Maximum Credit Amounts, (2) the sum of all non-Defaulting Lenders’
Applicable Percentages of the Borrowing Base, and (3) the sum of all
non-Defaulting Lenders’ Elected Commitments and (y) the conditions set forth in
Section 6.02 are satisfied at such time; and”

 

(xxv)      Section 9.05(n) of the Credit Agreement is hereby amended in its
entirety to read as follows:

 

“(n)         the Investments contemplated by the Sanchez/Century Midstream JV
Transaction;

 

(xxvi)     Clause (ii) of Section 9.11 of the Credit Agreement is hereby amended
in its entirety to read as follows:

 

“(ii)  the contribution of the Sanchez/Century Midstream Assets contemplated by
the Sanchez/Century JV Transaction, or”

 

(xxvii)    Clause (i) of the proviso in Section 12.02(b) of the Credit Agreement
is hereby amended in its entirety to read as follows:

 

“(i) increase the Elected Commitment or the Maximum Credit Amount of any Lender
without the written consent of such Lender,”

 

(xxviii)   The first sentence of Section 12.04(b)(iv) of the Credit Agreement is
hereby amended in its entirety to read as follows:

 

“(iv)        The Administrative Agent, acting for this purpose as an agent of
the Borrowers, shall maintain at one of its offices a copy of each Assignment
and

 

12

--------------------------------------------------------------------------------


 

Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount and Elected Commitment
of, and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).”

 

3.             Amendment to Annex I.  Annex I to the Credit Agreement (List of
Maximum Credit Amounts) is hereby deleted and Annex I (List of Maximum Credit
Amounts) attached to this Fifth Amendment is substituted therefor.

 

4.                                      Amendments to Exhibits.

 

(i)            Exhibit B (Form of Borrowing Notice) is hereby deleted and
Exhibit B (Form of Borrowing Notice) attached to this Fifth Amendment is
substituted therefor.

 

(ii)           Exhibit E (Form of Assignment and Assumption) is hereby deleted
and Exhibit E (Form of Assignment and Assumption) attached to this Fifth
Amendment is substituted therefor.

 

(iii)          A new Exhibit J (Form of Elected Commitment Increase Certificate)
in the form of Exhibit J to this Fifth Amendment is hereby added to the Credit
Agreement.

 

(iv)          A new Exhibit K (Form of Additional Lender Certificate) in the
form of Exhibit K to this Fifth Amendment is hereby added to the Credit
Agreement.

 

5.             Redetermined Borrowing Base. Pursuant to Section 2.07(c) of the
Credit Agreement and notwithstanding any requirement in the Credit Agreement
that in connection with the Scheduled Redetermination of the Borrowing Base to
be effective April 1, 2014 based on the Reserve Report required to be delivered
by March 1, 2014 evaluating the Oil and Gas Properties of the Borrowers and
their Subsidiaries as of December 31, 2013 (or January 1, 2014) and any
requirement that the Administrative Agent notify the Borrowers and Lenders of
the Proposed Borrowing Base in a Proposed Borrowing Base Notice or advise the
Borrowers and Lenders of a redetermined Borrowing Base in a New Borrowing Base
Notice, the Administrative Agent hereby notifies the Borrowers that, from the
Fifth Amendment Effective Date until the next Borrowing Base has been approved
in accordance with Section 2.07(c) of the Credit Agreement, the Borrowing Base
shall be $400,000,000. This Fifth Amendment constitutes notice to the Borrowers
of the redetermined Borrowing Base for purposes of Section 2.07(c).  As of the
Fifth Amendment Effective Date the Aggregate Elected Commitment is
$325,000,000.  By its signature to this Agreement each Lender consents to the
$400,000,000 redetermined Borrowing Base and acknowledges the $325,000,000
Aggregate Elected Commitment.  Each Lender agrees that, subject to any changes
in such Lender’s Applicable Percentage and/or Elected Commitment pursuant to
Section 2.06(c) of the Credit Agreement, from the Fifth Amendment Effective Date
until the next Borrowing Base redetermination such Lender’s Commitment shall be
the least of (i) such Lender’s Maximum Credit Amount, (ii) such Lender’s
Applicable Percentage of the redetermined Borrowing Base and (iii) such Lender’s
Elected Commitment. For the sake of clarity, the next Scheduled Determination of
the Borrowing Base shall be based on a Reserve

 

13

--------------------------------------------------------------------------------


 

Report as of June 30, 2014 (or July 1, 2014), which Reserve Report shall be
delivered by September 1, 2014 in accordance with Section 8.12(a)(ii) of the
Credit Agreement.

 

6.             Fees.  On the Fifth Amendment Effective Date, the Borrowers shall
pay to the Administrative Agent (a) for the account of each Lender increasing
its Commitment pursuant to this Fifth Amendment, an upfront fee equal to forty
(40) basis points (0.40%) of the amount by which such Lender’s Commitment
exceeds its Commitment immediately prior to the Fifth Amendment Effective Date
and (b) for the account of each Additional Lender, if any, an upfront fee equal
to forty (40) basis points (0.40%) of its Commitment.  On the Fifth Amendment
Effective Date, such fees shall be non-refundable and deemed to be fully earned
when paid.

 

7.             Borrowers’ Ratification.  Each of the Borrowers hereby ratifies
all of its Obligations under the Credit Agreement and each of the Loan Documents
to which it is a party, and agrees and acknowledges that the Credit Agreement
and each of the Loan Documents to which it is a party are and shall continue to
be in full force and effect. Nothing in this Fifth Amendment extinguishes,
novates or releases any right, claim, Lien, security interest or entitlement of
any of the Lenders, the Issuing Bank or the Administrative Agent created by or
contained in any of such documents nor is any Borrower released from any
covenant, warranty or obligation created by or contained herein or therein.

 

8.             Guarantors’ Ratification.  Each Guarantor by its execution in the
space provided below under “ACKNOWLEDGED for purposes of Section 8” hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of the
Obligations, and its execution and delivery of this Fifth Amendment does not
indicate or establish an approval or consent requirement by any Guarantor under
the Guaranty in connection with the execution and delivery of amendments to the
Credit Agreement, the Notes or any of the other Loan Documents (other than the
Guaranty or any other Loan Document to which a Guarantor is a party).

 

9.             Conditions to Effectiveness of Fifth Amendment.  This Fifth
Amendment shall be effective upon the satisfaction, in the Administrative
Agent’s sole discretion, of the following conditions precedent:

 

(i)                                     The Administrative Agent shall have
executed, and shall have received from each of the Borrowers and the Lenders
duly executed signature pages to, this Fifth Amendment, and shall have received
a duly executed acknowledgement of Section 8 of this Fifth Amendment from each
Guarantor;

 

(ii)                                  the Administrative Agent shall have
received such other documents as the Administrative Agent or its counsel may
reasonably request; and

 

(iii)                               the Administrative Agent and the Lenders
shall have received all fees and other amounts due and payable, including, to
the extent invoiced, reimbursement or

 

14

--------------------------------------------------------------------------------


 

payment of all out-of-pocket expenses required to be reimbursed or paid by the
Borrowers hereunder.

 

10.          No Implied Amendment, Waiver or Consent. This Fifth Amendment shall
not constitute an amendment or waiver of any provision not expressly referred to
herein and shall not be construed as a consent to any action on the part of the
Borrowers that would require a waiver or consent of the Lenders or Required
Lenders, as applicable, or an amendment or modification to any term of the Loan
Documents except as expressly stated herein.

 

11.          Miscellaneous.  This Fifth Amendment is a Loan Document.  Except as
affected by this Fifth Amendment, the Loan Documents are unchanged and continue
in full force and effect.  However, in the event of any inconsistency between
the terms of the Credit Agreement, as amended by this Fifth Amendment, and any
other Loan Document, the terms of the Credit Agreement will control and the
other document will be deemed to be amended to conform to the terms of the
Credit Agreement.  All references to the Credit Agreement will refer to the
Credit Agreement as amended by this Fifth Amendment and any other amendments
properly executed among the parties.  Borrowers agree that all Loan Documents to
which they are a party (whether as an original signatory or by assumption of the
Obligations) remain in full force and effect and continue to evidence their
respective legal, valid and binding obligations enforceable in accordance with
their terms (as the same are affected by this Fifth Amendment or are amended in
connection with this Fifth Amendment).  AS A MATERIAL INDUCEMENT TO THE
ADMINISTRATIVE AGENT AND LENDERS PARTY HERETO TO ENTER INTO THIS FIFTH
AMENDMENT, BORROWERS RELEASE THE ADMINISTRATIVE AGENT, THE ISSUING BANK, THE
LENDERS AND THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, ASSIGNS, DIRECTORS,
OFFICERS, EMPLOYEES, TRUSTEES, AGENTS AND ATTORNEYS FROM ANY LIABILITY FOR
ACTIONS OR FAILURES TO ACT IN CONNECTION WITH THE LOAN DOCUMENTS PRIOR TO THE
FIFTH AMENDMENT EFFECTIVE DATE.  NO COURSE OF DEALING BETWEEN BORROWERS OR ANY
OTHER PERSON, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT, ISSUING BANK AND
THE LENDERS, ON THE OTHER, WILL BE DEEMED TO HAVE ALTERED OR AMENDED THE CREDIT
AGREEMENT OR AFFECTED EITHER BORROWERS’, THE ADMINISTRATIVE AGENT’S, THE ISSUING
BANK’S OR THE LENDERS’ RIGHT TO ENFORCE THE CREDIT AGREEMENT AS WRITTEN.  This
Fifth Amendment will be binding upon and inure to the benefit of each of the
undersigned and their respective successors and permitted assigns.

 

12.          Form.  Each agreement, document, instrument or other writing to be
furnished to the Administrative Agent and/or the Lenders under any provision of
this instrument must be in form and substance satisfactory to the Administrative
Agent and its counsel.

 

13.          Headings. The headings and captions used in this Fifth Amendment
are for convenience only and will not be deemed to limit, amplify or modify the
terms of this Fifth Amendment, the Credit Agreement, or the other Loan
Documents.

 

15

--------------------------------------------------------------------------------


 

14.          Interpretation. Wherever possible each provision of this Fifth
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Fifth Amendment shall be prohibited
by or invalid under such law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Fifth Amendment.

 

15.          Multiple Counterparts.  This Fifth Amendment may be separately
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to
constitute one and the same agreement.  This Fifth Amendment may be transmitted
and/or signed by facsimile, telecopy or electronic mail.  The effectiveness of
any such documents and signatures shall, subject to applicable law, have the
same force and effect as manually-signed originals and shall be binding on all
Loan Parties, all Lenders, the Administrative Agent and the Issuing Bank.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

 

16.          Governing Law.  THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
ANY CHOICE-OF-LAW PROVISIONS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANOTHER JURISDICTION.

 

[Signature Pages Follow]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

BORROWERS:

 

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Michael G. Long

 

Name:

Michael G. Long

 

Title:

Executive Vice President — Chief Financial

 

 

Officer

 

 

 

 

 

ACKNOWLEDGED for the purposes stated in Section 8:

 

 

 

GUARANTORS:

 

 

 

 

 

SN OPERATING, LLC,

 

a Texas limited liability company

 

 

 

SN TMS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Michael G. Long

 

Name:

Michael G. Long

 

Title:

Executive Vice President — Chief Financial

 

 

Officer

 

Signature Page 1  to Fifth Amendment

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

 

 

By:

/s/ Ann Hurley

 

Name:

Ann Hurley

 

Title:

Manager, Agency

 

 

 

 

 

LENDERS:

 

 

 

ISSUING BANK AND LENDER:

 

 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Mark Lumpkin, Jr.

 

Name:

Mark Lumpkin, Jr.

 

Title:

Authorized Signatory

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Director

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Michael Spaight

 

Name:

Michael Spaight

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Samuel Miller

 

Name:

Samuel Miller

 

Title:

Authorized Signatory

 

Signature Page 2  to Fifth Amendment

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

By:

/s/ Ian Payne

 

Name:

Ian Payne

 

Title:

Vice President

 

 

 

 

 

SUNTRUST BANK

 

 

 

By:

/s/ Chulley Bogle

 

Name:

Chulley Bogle

 

Title:

Vice President

 

 

 

 

 

ING CAPITAL LLC

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 

 

 

By:

/s/ Juli Bieser

 

Name:

Juli Bieser

 

Title:

Director

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

By:

/s/ Jodie Gildersleeve

 

Name:

Jodie Gildersleeve

 

Title:

Assistant Vice President

 

 

 

 

 

IBERIABANK

 

 

 

By:

/s/ W. Bryan Chapman

 

Name:

W. Bryan Chapman

 

Title:

Executive Vice President

 

Signature Page 3  to Fifth Amendment

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.

 

 

 

By:

/s/ Haylee Dallas

 

Name:

Haylee Dallas

 

Title:

Vice President

 

 

 

 

 

SOCIÉTÉ GENÉRALÉ

 

 

 

By:

/s/ David Bornstein

 

Name:

David Bornstein

 

Title:

Director

 

Signature Page 4  to Fifth Amendment

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable
Percentage

 

Maximum Credit
Amount

 

Elected
Commitment

 

Royal Bank of Canada

 

13.333333333

%

$

66,666,666.67

 

$

43,333,333.34

 

Capital One, National Association

 

13.333333333

%

$

66,666,666.67

 

$

43,333,333.34

 

SunTrust Bank

 

11.666666667

%

$

58,333,333.34

 

$

37,916,666.67

 

Compass Bank

 

11.666666667

%

$

58,333,333.34

 

$

37,916,666.67

 

Credit Suisse AG, Cayman Islands Branch

 

8.333333333

%

$

41,666,666.67

 

$

27,083,333.33

 

ING Capital LLC

 

8.333333333

%

$

41,666,666.67

 

$

27,083,333.33

 

Branch Banking and Trust Company

 

8.333333333

%

$

41,666,666.67

 

$

27,083,333.33

 

IBERIABANK

 

8.333333333

%

$

41,666,666.67

 

$

27,083,333.33

 

Union Bank, National Association.

 

8.333333333

%

$

41,666,666.67

 

$

27,083,333.33

 

Sociètè Genèralè

 

8.333333333

%

$

41,666,666.67

 

$

27,083,333.33

 

TOTAL

 

100

%

$

500,000,000.00

 

$

325,000,000.00

 

 

Annex I to Fifth Amendment

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

FORM OF BORROWING REQUEST

 

[                            ], 20[    ]

 

SANCHEZ ENERGY CORPORATION, a Delaware corporation, SEP HOLDINGS III, LLC, a
Delaware limited liability company, SN MARQUIS LLC, a Delaware limited liability
company, and SN COTULLA ASSETS, LLC, a Texas limited liability company
(collectively, the “Borrowers”), pursuant to Section 2.03 of the Amended and
Restated Credit Agreement dated as of May 31, 2013 (together with all
amendments, restatements, supplements or other modifications thereto, the
“Credit Agreement”), among the Borrowers, Royal Bank of Canada, as
Administrative Agent and the lenders (the “Lenders”) which are or become parties
thereto (unless otherwise defined herein, each capitalized term used herein is
defined in the Credit Agreement), hereby requests a Borrowing as follows:

 

(i)            Aggregate amount of the requested Borrowing is
$[                        ];

 

(ii)           Date of such Borrowing is [                        ], 20[      ];

 

(iii)          Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

 

(iv)                              In the case of a Eurodollar Borrowing, the
initial Interest Period applicable thereto is [                        ];

 

(v)                                 The amount equal to the least of (x) the
Aggregate Maximum Credit Amounts, (y) the currently effective Borrowing Base in
effect on the date hereof and (z) the Aggregate Elected Commitment Amount is
$[                        ];

 

(vi)                              Total Credit Exposures on the date hereof
(i.e., outstanding principal amount of Loans and total LC Exposure) is
$[                        ]; and

 

(vii)                           Pro forma total Credit Exposures (giving effect
to the requested Borrowing) is $[                        ]; and

 

(viii)                              Location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.05 of the Credit Agreement, is as follows:

 

[                                          ]

 

[                                          ]

 

Exhibit B to Fifth Amendment

 

--------------------------------------------------------------------------------


 

The undersigned certifies that he/she is the [                        ] of each
Co-Borrower, and that as such he/she is authorized to execute this certificate
on behalf of the Borrowers.  The undersigned further certifies, represents and
warrants on behalf of the Borrowers that (a) the Borrowers are entitled to
receive the requested Borrowing under the terms and conditions of the Credit
Agreement, (b) that no Default or Event of Default exists, and (c) after giving
effect to the Borrowing request made herein the total Credit Exposure will not
exceed the Borrowing Base now in effect.

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
May 31, 2013 (as amended, restated, supplemented or otherwise modified from time
to time and in effect on the date hereof, the “Credit Agreement”), among SANCHEZ
ENERGY CORPORATION, a Delaware corporation, SEP HOLDINGS III, LLC, a Delaware
limited liability company, SN MARQUIS LLC, a Delaware limited liability company,
and SN COTULLA ASSETS, LLC, a Texas limited liability company (collectively, the
“Borrowers”), the Lenders named therein and Royal Bank of Canada, as
Administrative Agent for the Lenders.  Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.

 

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Elected Commitment of the
Assignor on the Assignment Date and Loans owing to the Assignor which are
outstanding on the Assignment Date, together with the participations in Letters
of Credit and LC Disbursements held by the Assignor on the Assignment Date, but
excluding accrued interest and fees to and excluding the Assignment Date.  The
Assignee hereby acknowledges receipt of a copy of the Credit Agreement.  From
and after the Assignment Date (i) the Assignee shall be a party to and be bound
by the provisions of the Credit Agreement and, to the extent of the Assigned
Interest, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the Assigned Interest, relinquish its rights
and be released from its obligations under the Credit Agreement.

 

This Assignment and Assumption is being delivered to the Administrative Agent
(with a copy to the Borrowers) together with (i) if the Assignee is a Foreign
Lender, any documentation required to be delivered by the Assignee pursuant to
Section 5.03 of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the Assignee.  The [Assignee/Assignor]
shall pay the fee payable to the Administrative Agent pursuant to
Section 12.04(b) of the Credit Agreement.

 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

 

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee’s Address for Notices:

Effective Date of Assignment (“Assignment Date”):

 

Exhibit E to Fifth Amendment

 

--------------------------------------------------------------------------------


 

Facility

 

Principal Amount Assigned

 

Percentage Assigned of
Aggregate Elected
Commitment Amount /Elected
Commitment (set forth, to at
least 8 decimals, as a
percentage of the Aggregate
Elected Commitment Amount)

 

Elected Commitment Assigned:

 

$

 

 

%

 

Loans:

 

 

 

 

 

 

The terms set forth above and on the reverse side hereof are hereby agreed to:

 

[Name of Assignor], as Assignor

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit J

 

FORM OF ELECTED COMMITMENT INCREASE CERTIFICATE

 

[                            ], 201[    ]

 

To:  Royal Bank of Canada.,

as Administrative  Agent

 

The Borrowers, the Administrative  Agent and certain Lenders and other agents
have heretofore entered into an Amended and Restated Credit Agreement,  dated as
of May 31, 2013(as amended, restated, supplemented or otherwise modified from
time to time, the “Credit  Agreement”).  Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

 

This Elected Commitment Increase Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.  Please be advised that the undersigned
Increasing Lender has agreed (a) to increase it Elected Commitment under the
Credit Agreement effective               , 20     from [$            ] to
[$            ] and (b) that is shall continue to be a party in all respects to
the Credit Agreement and the other Loan Documents.

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit J to Fifth Amendment

 

--------------------------------------------------------------------------------


 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Accepted and Agreed:

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

[Name of Increasing Lender]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF ADDITIONAL LENDER CERTIFICATE

 

[                            ], 201[    ]

 

   To: Royal Bank of Canada.,

as Administrative  Agent

 

The Borrowers, the Administrative  Agent and certain Lenders and other agents
have heretofore entered into an Amended and Restated Credit Agreement,  dated as
of May 31, 2013(as amended, restated, supplemented or otherwise modified from
time to time, the “Credit  Agreement”).  Capitalized terms not otherwise defined
herein shall have the meaning given to such terms in the Credit Agreement.

 

This Additional Lender Certificate is being delivered pursuant to
Section 2.06(c) of the Credit Agreement.  Please be advised that the undersigned
Additional Lender has agreed (a) to become a Lender under the Credit Agreement
effective               , 20     with a Maximum Aggregate Credit Amount of
[$            ] and an Elected Commitment of [$            ] and (b) that it
shall be a party in all respects to the Credit Agreement and the other Loan
Documents

 

This Additional Lender Certificate is being delivered to the Administrative
Agent together with (i) if the Additional Lender is a Foreign Lender, any
documentation required to be delivered by such Additional Lender pursuant to
Section 5.03(e) of the Credit Agreement, duly completed and executed by the
Additional Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the Additional Lender. The
[Borrowers/Additional Lender] shall pay the fee payable to the Administrative 
Agent pursuant to Section 2.06(c)(ii)(7) of the Credit Agreement.

 

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

By:

 

 

Name:

 

 

Exhibit K to Fifth Amendment

 

--------------------------------------------------------------------------------


 

 

Title:

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Accepted and Agreed:

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

[Name of Additional Lender]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------
